On Petitions for Rehearing.
Both parties have filed petitions for rehearing, emphasizing matters said to have been misapprehended or overlooked. *Page 61 
[5] As to plaintiff in error's points, we are disposed to make modification in the following particulars: (1) On the theory of our award of the Pennsylvania real estate to plaintiff in error, she is also entitled to the Baltimore and Ohio Railroad stock, mentioned in the record. The transfer of the certificate took place some two years before the major injury to Mr. Clark, and while he was physically strong and mentally capable of doing as he would with his property; (2) it was inequitable, we think, for the court to adjudge plaintiff in error liable for legal interest (8%) on items which did not actually draw interest. She should be required to account for interest on investments at the rate they were drawing at the time she took them over, and on items cashed and reinvested by her at whatever rate they drew pursuant to the reinvestment, but to charge her with the legal rate on sums not reinvested, investment difficulties being what they were throughout the involved period, does not conform to our conception of the very right of the matter. In all other particulars we regard plaintiff in error's petition as without merit.
We think defendant in error's petition is without substantial merit; but we are indebted to counsel for calling our attention to a misrecital in our opinion, which we have been pleased to correct. *Page 62